DETAILED ACTION
This office action is in response to application filed on November 20, 2019.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-13, drawn to a tool assembly having a first member and a second member, and using at least one proximity sensor (i.e., eddy current sensor, see claim 13) and a computer processor to determine a position of the second member relative to the first member; the tool assembly further comprising a temperature sensor and a pressure sensor, and further describing ranges of operation of the at least one proximity sensor.
Invention II. Claims 14-23, drawn to a tool assembly having a first member and a second member, and using a set of proximity sensors, a temperature sensor, a pressure sensor and a computer processor to determine a position of the second member relative to the first member by compensating for effects of temperature and pressure (see claim 16), and determining cross-sectional dimensions.
Invention III
Invention IV. Claim 43, drawn to a rotary steerable motor system comprising a housing defining a plurality of pockets, and a plurality of movable pads disposed on the plurality of pockets, the pads being movable between a first and second position relative to the housing; the rotary steerable motor system also including a plurality of proximity sensors used to detect the presence of the movable pads, and a computer processor configured to, based on the sensor’s information, determine the amount of movement of the pads.
Invention V. Claims 44-45, drawn to a compensation assembly comprising a mandrel, a sliding compensation piston, and a housing including at least one proximity sensor (eddy current sensor, see claim 45), and a computer processor configured to determine a condition based on detecting a portion of the sliding compensation piston within the sensor’s detection range.
Invention VI. Claims 46-48, drawn to a system comprising a housing, a torsional spring, at least one proximity sensor (eddy current sensor, see claim 48) to measure acceleration, a reaction mass, damping means, and a computer processor configured to determine a torsional acceleration based on information from the at least one proximity sensor and the reaction mass.

The inventions are independent or distinct, each from the other because: 
Inventions I, II, III, IV, V and VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility such as determining damage/wear/friction of particular components due to movement during drilling 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each subcombination requires a different field of search due to different details recited in each corresponding subcombination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In addition, if Applicant(s) elect(s) invention I (claims 1-13), then an additional species restriction would be required from the following species.

Species
This application contains claims directed to the following patentably distinct species:
Species A: claim 10 (a vibration damping system).
Species B, claim 11 (a rotary steerable system).
Species C, claim 12 (a compensation system).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9 and 13 are generic, and would be examined with whichever of those species is selected (when invention I is being elected, see above).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions have acquired a separate status in the art in view of their embodiments and their different search strategies
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Gregory Grissett (Reg. No. 59910), applicant’s representative, on 02/18/2022, to request an oral election to the above restriction requirement, however, no response was obtained.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857